Citation Nr: 1604540	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus type 2 (diabetes), currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for bilateral aphakia, status post cataracts with lens implantation, currently rated as 40 percent disabling.  

3.  Entitlement to a compensable rating for Hodgkin's disease, currently rated as 20 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disorders.  


REPRESENTATION

Appellant (Veteran) represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Statement of the Case (SOC) in this matter is dated in January 2014.  The Veteran filed a substantive appeal for the issues on appeal in February 2014.  The issues were certified to the Board in March 2014.  While evidence submitted by the Veteran with or after his substantive appeal is subject to initial review by the Board, evidence obtained by and added to the record is not.  See 38 U.S.C. § 7105(e).

Since March 2014, VA has included a significant amount of medical evidence in the claims file.  In February 2015, medical evidence from the Social Security Administration was included in the claims file.  In September and October 2015, additional VA treatment records were included in the claims file.  

In a November 2015 letter, the Board asked the Veteran and his representative whether a remand of this matter for additional AOJ review of the evidence was desired, or whether a waiver of such review were desired.  The Board noted in the letter that, in the event no response was received within 45 days, a remand of the case may be warranted.  

Based on a review of the record, the Board finds it necessary to remand this matter for initial AOJ review of the new evidence, and for the submission of a Supplemental SOC (SSOC) following that review.  38 C.F.R. §§ 19.31, 20.1304 (2015).    

The Board also finds that, in light of the new medical evidence of record, additional VA medical examinations should be conducted into the claims for increased ratings for diabetes, aphakia, and Hodgkin's disease.  The Board further notes that the most recent examinations were conducted several years ago and it appears that the Veteran's symptoms have changed.

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records in the file are dated in September 2015.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA evidence.  The most recent VA treatment records are dated in September 2015.  38 C.F.R. § 3.159. 

2.  After the above development is completed, schedule the Veteran for appropriate VA examinations to determine the current severity of his diabetes, aphakia, and Hodgkin's disease.  Any indicated tests should be accomplished.  Each examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  

The respective examiners should then provide a report addressing the current severity of the disorder.  Each examiner is asked to obtain a history from the Veteran regarding his education, training, and work history.  The examiner must also provide opinions as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks.

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

3.  After all the above development has been completed, readjudicate the claims on appeal, to include the claim to a TDIU.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

